Citation Nr: 0429067	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for migraine headaches 
prior to December 10, 2002, and to a rating in excess of 30 
percent thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which established service connection for migraine 
headaches evaluated as noncompensable (zero percent 
disabling) effective November 4, 1999.  By a December 2003 
Supplemental Statement of the Case (SSOC) the RO assigned a 
30 percent rating, effective December 10, 2002.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in April 2002, a 
transcript of which is of record.  In addition, the record 
reflects that he had requested a Board hearing in conjunction 
with his appeal, and that such a hearing was scheduled for 
September 2004.  However, his withdrew this request prior to 
the hearing.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Prior to December 10, 2002, the record tends to reflect 
that the severity of the veteran's migraine headaches more 
nearly approximates the criteria of characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  

3.  Since December 10, 2002, the competent medical evidence 
does not reflect that the veteran's headaches are manifest by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the veteran's 
migraine headaches prior to December 10, 2002, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8100 (2004).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's migraine headaches as of and since December 10, 
2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 
4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the Board acknowledges that the veteran was not sent 
preadjudication notice prior to the December 2000 rating 
decision that is the subject of this appeal.  Nevertheless, 
as will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

This appeal flows from the RO's original grant of service 
connection for migraine headaches.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue - as is the 
case here with the veteran's earlier effective date claim - 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  

Moreover, the RO sent correspondence to the veteran in April 
2002 and February 2004 which, together, noted the enactment 
of the VCAA, informed the veteran of what information and 
evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, the veteran has been provided 
with a copy of the appealed rating decision, the September 
2002 SOC, and the December 2003 SSOC which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  In pertinent part, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159, as well as the schedular criteria for 
evaluating migraine headaches.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  In addition, the veteran has had the opportunity 
to present evidence and argument in support of his claim, to 
include at the April 2002 hearing.  Further, he has been 
accorded multiple examinations in conjunction with this case, 
and it does not appear he has indicated that the service-
connected disability has increased in severity since the most 
recent examination in December 2002.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for migraine 
headaches by a December 2000 rating decision, evaluated as 
noncompensable effective November 4, 1999.  The veteran 
appealed, contending that a higher rating was warranted.  By 
a December 2003 SSOC the RO assigned a 30 percent rating, 
effective December 10, 2002.

As noted by the December 2000 rating decision, the veteran's 
service medical records reflect treatment for migraine 
headaches on various occasions, and indicated that he 
reported at the time of his separation from active duty that 
he had experienced frequent or severe headaches.

Private medical records dated in March 2000 note that the 
veteran reported a 20 year history for migraine headaches, 
and that he complained of acute onset of severe headache 
radiating to his neck and jaw for which he sought emergency 
treatment.  

In July 2000, the veteran underwent a VA neurologic 
examination with respect to his headaches.  He reported that 
he might get 2 to 3 headaches a day, and 4 to 5 per week, and 
while they were never shorter than that, they might last 24 
hours.  However, he indicated that he had been free of 
headaches for 6 to 7 months.  Further, he indicated that 
weather seemed to affect his headaches, but there was no free 
season.  As a "prodrome" he would experience some 
difficulty in "focusing in his left eye," and he would feel 
swelling in his left neck veins.  These symptoms might occur 
hours before the onset of the headache.  Moreover, the 
veteran reported that headaches had awakened him from sleep.  
He also reported that it might affect the right side of his 
head about 25 percent of the time, and when it did it was of 
lesser intensity.  In addition, he experienced photophobia 
and phonophobis, nausea, and vomiting with the left sided 
headaches, but did not have these associated symptoms when 
the headaches affected his right side.  He would have an 
occasional sinus headache, and reported that this was his 
only bilateral headache.  

Regarding treatment, the examiner noted that the veteran took 
Sumatriptan (Imitrex) tablets which might help after a few 
hours, while actual injections of the medication helped 
immediately.  The examiner also noted that attempts at 
prophylactic treatment with Propranolol (Inderal, Midrin, 
Verapamil) for 1 year did not affect the headache, but did 
have an adverse affect on his sex drive.  Excedrin Migraine 
Relief Formula had been the most effective help for his 
headaches.

On examination, there was no cranial or cervical tenderness.  
The temporal artery pulses were intact.  Both the mental 
status and cranial nerve examinations were normal.  
Coordination was found to be intact.  Further, his sensory, 
motor, station and gait, and reflex examinations were all 
found to be normal.  It was also noted that the reflexes were 
present and symmetric.  Overall assessment was migraine 
headaches.

At his April 2002 hearing, the veteran indicated that he was 
treated at a private emergency room for his headaches, to 
include his treatment in March 2000.  He testified that he 
had gone to this emergency room 8 to 12 times in the last 
year, at which time he would receive Imitrex shots.  He also 
testified that it had been recommended that he seek treatment 
from a neurologist, but he could not afford such treatment.  
Regarding medication, he testified that he had been 
prescribed Imitrex tablets, and that he also took Excedrin 
Migraine on a daily basis.  Further, he indicated that his 
headaches might develop slowly or very suddenly, and that no 
particular activity precipitated his headaches.  He indicated 
that his headaches might last for several hours or a couple 
of days.  Moreover, they would sometimes be so severe that he 
would go into his room, shut the door, close all the windows, 
and put the lights out.  He would also experience loss of 
vision in the left eye, and vomiting.  In addition, he 
indicated that he had 3 to 5 headaches per week, and that he 
had missed work because of his headaches.

VA treatment records for the period from 2002 to 2003 note on 
multiple occasions that the veteran had a history of migraine 
headaches.  For example, records dated in November 2002 note 
that his medical history was positive for migraine headaches 
with vision loss in the left eye during an episode thereof.  
These records also indicate he was unemployed during this 
period due to polysubstance abuse, alcohol abuse, and a 
psychiatric disorder.

On December 10, 2002, the veteran underwent a new VA 
neurologic examination, at which he reported that his 
headaches were mostly throbbing and painful, and that they 
affected the orbits and eyes, left more than the right.  
Further, he reported that it felt like a stabbing pain at 
times.  He reported that he took a lot of Imitrex to 
alleviate the headaches.  He also indicated that the 
headaches from both eyes could be transmitted to either the 
right parietotemporal or to the left parietotemporal region.  
The headache quality was described as throbbing and intense 
throbbing associated with nausea and at times with vomiting 
and photophobia.  In addition, he reported that he saw spots 
in the eyes, that he had phonophobia, and that during the 
headaches his legs got weak and he could not move at times.  
Moreover, he reported that the headaches could last for 
several hours to a whole day, and usually occurred 3 to 4 
times per week.  Current medications included Sertraline, 
Imitrex, Tylenol, and Motrin on a per needed basis.

On examination, the veteran's head was found to be 
normocephalic and atraumatic.  His mental status examination 
was found to be normal.  Cranial nerves II through XII were 
all found to be intact.  His pupils were found to be 2.5-mm, 
reactive to light and accommodation.  Funduscopic examination 
was benign.  Motor strength was found to be 5/5 all over.  
Deep tendon reflexes were 2+ symmetrical in the upper 
extremities on biceps, triceps, and brachioradialis.  The 
knee jerks were 2+ and symmetrical, while ankle jerks were 1+ 
and symmetrical.  Moreover, cerebellar, finger-to-nose, heel-
to-shin, and sensory examination were all intact.  His gait 
was normal.  Based on the foregoing, the examiner's diagnoses 
included chronic migraine headache (post-traumatic headache 
disorder).

Records dated in March 2003 note, in part, that the veteran 
had a history of migraine headaches treated with Imitrex 
tablets that resulted in minimal relief.  It was also noted 
that he had a history of episodes 2 to 3 times per week, 
lasting from 2 hours to 2 days.  Further, it was indicated 
that he was treated with Tylenol tablets, and that he had 
relief with these tablets.  Moreover, it was indicated that 
his last headache episode was in October 2002.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Migraine headaches are evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
this Code, a noncompensable (zero percent) disability rating 
is assigned for less frequent attacks than for a 10 percent 
rating.  A 10 percent disability evaluation is warranted for 
characteristic prostrating attacks, averaging one in 2 months 
over the last several months.  A 30 percent disability rating 
is assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
severity of the veteran's headaches more nearly approximates 
the criteria for a 10 percent rating for the period prior to 
December 10, 2002.  However, he does not meet or nearly 
approximate the criteria for a rating in excess of 30 percent 
for his migraine headaches since that date.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

With respect to the period prior to December 10, 2002, the 
veteran has reported recurrent migraine headaches occurring 
possibly 2 to 3 times per day, approximately 3 to 5 times per 
week, and lasting several hours to several days in duration.  
Further, he has reported that he takes pain medication for 
his headaches, and that he has missed work due to the 
severity thereof.  He has also reported that his headaches 
are sometimes so severe that he has had to go to bed in a 
dark room, and that he has experienced loss of vision in his 
left eye as well as vomiting.  The medical records confirm 
that the veteran has a history of migraine headaches, 
including symptoms of vision loss and vomiting.  Further, 
records from March 2000 document an episode where he sought 
emergency treatment for his headaches.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson, supra (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  By way 
of reference, the Board notes that according to WEBSTER'S NEW 
WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A very similar definition is 
found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  

In the instant case, it does not appear from the medical 
evidence that the veteran's headaches have been explicitly 
described as manifest by prostrating attacks.  Nevertheless, 
his account of his headaches being of such severity at times 
that he has to go to bed in a dark room, and his documented 
emergency room treatment for headaches, appear to support a 
finding that they are sometimes of such severity that he 
experiences prostrating attacks for VA purposes.  

Despite the veteran's account of seeking emergency treatment 
8 to 12 times in one year, the only documented episode of 
such treatment during the relevant period is in March 2000.  
Moreover, there is no medical evidence which specifically 
notes the frequency of his prostrating attacks.  However, as 
already stated, the record does tend to support a finding 
that he experienced prostrating attacks due to his headaches.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
Further, as stated above, it is VA policy to resolve any 
reasonable doubt regarding the degree of disability in favor 
of the claimant (38 C.F.R. § 4.3), and that where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating 
(38 C.F.R. § 4.7).

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that his service-connected migraine headaches 
more nearly approximates the criteria of characteristic 
prostrating attacks averaging one in 2 months over the last 
several months during the period prior to December 10, 2002.  
Accordingly, he is entitled to a 10 percent rating under 
Diagnostic Code 8100 for this period.  38 C.F.R. § 4.124a.

As the benefit-of-the-doubt rule was necessary for the 
veteran to be entitled to a 10 percent rating in the instant 
case, it would appear axiomatic that he is not entitled to a 
higher rating under the pertinent Diagnostic Code.  Moreover, 
he does not satisfy the criteria for the next higher rating 
of 30 percent for the period prior to December 10, 2002, 
because there were no objective medical findings which 
document characteristic prostrating attacks occurring on an 
average of once a month over the last several months.

In regard to the period as of and since December 10, 2002, 
the competent medical evidence does not reflect that the 
veteran's headaches are manifest by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Even though he indicated at his 
April 2002 hearing that he had lost time from work due to his 
headaches, he also indicated that he was still employed at 
that time.  While the subsequent treatment records from 2002 
to 2003 reflect that he was unemployed, they also indicate 
that this was primarily due to polysubstance abuse, alcohol 
abuse, and a psychiatric disorder.  These records do not 
indicate his unemployment was due to his headaches.  
Moreover, there are no objective medical findings in the 
record which indicate very frequent, completely prostrating 
attacks.  Consequently, the Board concludes that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent under Diagnostic Code 8100.  As such, 
the Board finds that the preponderance of the evidence is 
against this claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board also concurs with the RO's determination that the 
veteran's service-connected migraine headaches do not warrant 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  Although he has reported missing 
work due to his headaches, and is currently unemployed, the 
Board finds that he is adequately compensated for this 
impairment by the current schedular evaluations.  As 
mentioned above, his unemployment during the 2002 to 2003 
period appears to be due to polysubstance abuse, alcohol 
abuse, and a psychiatric disorder, not his headaches.  Thus, 
the record does not support a finding of "marked" 
interference with employment.  In addition, while he received 
emergency room treatment in March 2000 for his headaches, 
there is no indication of frequent periods of actual 
hospitalization due to this disability.  Accordingly, the 
Board finds that the service-connected migraine headaches do 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
schedular standards

In making the determination, the Board considered the concept 
of "staged" ratings pursuant to Fenderson, supra, as 
evidenced by the fact that he has been assigned such ratings 
during the appellate period.  However, a review of the record 
does not contain any objective findings indicating that there 
were any distinctive periods where the veteran's migraine 
headaches met or nearly approximated the criteria for a 
rating in excess of 10 percent prior to December 10, 2002, or 
a rating in excess of 30 percent thereafter.


ORDER

Entitlement to a 10 percent rating for migraine headaches 
prior to December 10, 2002, is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.

Entitlement to a rating in excess of 30 percent for migraine 
headaches as of and since December 10, 2002, is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



